1    Michael J. Gearin, WSBA # 20982                         Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                              Chapter 11
2    Brian T. Peterson, WSBA # 42088                         Ex Parte
     K&L GATES LLP
3    925 Fourth Avenue, Suite 2900
     Seattle, WA 98104-1158
4    (206) 623-7580

5

6

7
                                 UNITED STATES BANKRUPTCY COURT
8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
9
     In re:                                                Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                      EX PARTE MOTION FOR ORDER TO
11                                                         FILE DOCUMENTS UNDER SEAL
                                           Debtor.
12
              Mark Calvert, the Chapter 11 Trustee (the “Trustee”), submits this Ex Parte Motion for
13
     Order to File Documents Under Seal (the “Motion”) pursuant to LBR 9018-1. In support of this
14
     Motion, the Trustee states as follows:
15
              1.     At a continued hearing on the fee applications of Chapter 11 Trustee and Trustee’s
16
     professionals, Judge Christopher Alston directed the Trustee to file under seal with the United States
17
     Bankruptcy Court copies of Grand Jury Subpoenas served upon the Trustee.
18
              WHEREFORE, the Trustee respectfully requests that the Court enter the order granting his
19
     motion for order to file copies of Grand Jury Subpoenas served upon the Trustee under seal.
20
              DATED this 20th day of March, 2019.
21

22                                                      K&L GATES LLP

23

24                                                      By /s/ Michael J. Gearin _________
                                                          Michael J. Gearin, WSBA #20982
25                                                        David C. Neu, WSBA #33143
                                                          Brian T. Peterson, WSBA #42088
26                                                      Attorneys for Mark Calvert, Chapter 11 Trustee
                                                                                  K&L GATES LLP
                                                                                925 FOURTH AVENUE
                                                                                     SUITE 2900
     EX PARTE MOTION FOR ORDER TO FILE                                    SEATTLE, WASHINGTON 98104-1158
     DOCUMENTS UNDER SEAL - 1                                                TELEPHONE: (206) 623-7580
                                                                              FACSIMILE: (206) 623-7022
     502134839 v2


 Case 16-11767-CMA          Doc 2056      Filed 03/20/19    Ent. 03/20/19 16:04:23      Pg. 1 of 2
1                                      CERTIFICATE OF SERVICE

2            The undersigned declares as follows:

3           That she is a Paralegal in the law firm of K&L Gates LLP, and on March 20, 2019, she
     caused the foregoing document to be filed electronically through the CM/ECF system which caused
4    Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
5
             I declare under penalty of perjury under the laws of the State of Washington and the United
6    States that the foregoing is true and correct.

7            Executed on the 20th day of March, 2019 at Seattle, Washington.

8
                                                          /s/ Denise A. Lentz
9                                                         Denise A. Lentz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                  K&L GATES LLP
                                                                                925 FOURTH AVENUE
                                                                                     SUITE 2900
     EX PARTE MOTION FOR ORDER TO FILE                                    SEATTLE, WASHINGTON 98104-1158
     DOCUMENTS UNDER SEAL - 2                                                TELEPHONE: (206) 623-7580
                                                                              FACSIMILE: (206) 623-7022
     502134839 v2


 Case 16-11767-CMA         Doc 2056      Filed 03/20/19     Ent. 03/20/19 16:04:23      Pg. 2 of 2
